DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a plurality of small protruding portions”. It is unclear whether this recitation of “a plurality of small protruding portions” is a new instance or is referring to “a plurality of protruding portions” in claim 1.
As claim 6 is dependent on claim 5, it stands as rejected for similar reasons.
Claim 32 recites the limitation "a plurality of small protruding portions”. It is unclear whether this recitation of “a plurality of small protruding portions” is a new instance or is referring to “a plurality of protruding portions” in claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 24-29, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US20060032569) in view of Yonetsu (US20180099530) and Muhlhoff (US20170050473).
	Regarding claim 1, Zimmer (Fig 2A,-D) discloses a tire comprising a sidewall portion (“sidewall portion” (2)) provided with a mark indicating portion (“raised area” (6a)) having a plurality of marks (“indicia” (4)), wherein
a reference surface provided on a surface of the sidewall portion and the marks formed on the reference surface (“raised area” (6a), Fig 2D),
and the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion (“scuff rib” (8), Fig 2D, [0054]).
	While Zimmer (outside of disclosing that the marks could take a variety of shapes ([0015]) and be raised from the tire surface ([0001])) does not explicitly disclose that a surface of each mark is inclined in a tyre radial direction (specifically from a radially inner end thereof to a radially outer end thereof) with respect to the reference surface, each mark is provided with a concave portion in which a surface thereof is lower than the reference surface and a convex portion in which a surface thereof is higher than the reference surface, the concave portion is arranged on one side in the tyre radial direction and the convex portion arranged on the other side in the tyre radial direction and that each mark has a flat surface over an entire radial length thereof, it would have been obvious to one of 
	While modified Zimmer does not teach that the mark indicating portion is provided with a plurality of small protruding portions on either the reference surface or the surface of each mark, each of the small protruding portions has a truncated cone shape having a smaller diameter on a side of an upper end thereof, and the small protruding portions are arranged randomly, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Muhlhoff, which is also in the sidewall marking arts, teaches that the mark indicating portion (Fig 7, “surface” (30)) can be provided with a plurality of small protruding portions ("protruding elements" (401)) on either the reference surface or the surface of each mark, each of the small protruding portions has a truncated cone shape having a smaller diameter on a side of an upper end thereof (Fig 7) and that the protruding portions can be arranged randomly ([0110]) to modify the visibility of the mark, including increasing or decreasing it ([0026, 0110]).
	Regarding claim 2, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally, Zimmer teaches that the mark indicating portion is provided with a base portion projecting 
	Regarding claim 3, modified Zimmer teaches all limitations of claim 2 as set forth above. Additionally, modified Zimmer indirectly teaches that a depth of the concave portion at a maximum depth portion thereof from the reference surface is not more than the height of the base portion from the surface of the sidewall portion, given that Zimmer teaches that the thickness of the base portion (“raised area” (6A)) is approximately the same as the thickness of the mark (“indicia” (4)) (Fig 9D) and Yonetsu teaches that the depth of the concave portion (“recessed amount” (H2)) can be less than the height of the convex portion (“raised amount” (H1)) (Fig 9-10, [0037]).
	Regarding claim 4, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally, Yonetsu teaches that the depth of the concave portion at the maximum depth portion from the reference surface is in a range of from 0.8 to 1.2 times a height of the convex portion at a maximum height portion thereof from the reference surface ([0037]].
	Regarding claim 5, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally Muhlhoff teaches that the mark indicating portion (Fig 7, “surface” (30)) can be provided with a plurality of small protruding portions ("protruding elements" (401)) on either the reference surface or the surface of each mark, and each of the small protruding portions has a maximum diameter in a range of from 50 to 1000 micro meters ([0098]) and a protruding height in a range of from 50 to 1000 micro meters ([0029]), and a distance between centers of a pair of the small protruding portions adjacent to each other is in a range of from 200 to 1000 micro meters ([0029, 0098]).
	Regarding claim 6, modified Zimmer teaches all limitations of claim 5 as set forth above. Additionally, Muhlhoff teaches that each of the small protruding portions has a truncated cone shape having a smaller diameter on a side of an upper end thereof (Fig 7).

A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], implying that this is the range where there is no mass imbalance,
B: Zimmer teaches the mark height range (from the sidewall portion (2)) of 0.1 to 2 mm ([0056]), overlapping the range taught in Yonetsu, and
C: Yonetsu teaches that the concave portion can have a depth smaller in comparison to the convex portion’s height ([0037]), 

    PNG
    media_image1.png
    219
    458
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Figure 2D of Zimmer showing an example of the combined teachings where the concave’s bottom surface is below the reference surface (the reference surface being 0.7 mm from the sidewall surface) but above the sidewall surface))]	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the bottom surface of the concave portion be lower than the reference surface but above the sidewall surface based on the combined teachings of Zimmer and Yonetsu for the benefit of altering the prominence/visibility of the marking via changes in mark height. See Modified Figure 2D of Zimmer below for an example of the combined teachings of Zimmer and Yonetsu.

	Regarding claim 25, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally, given that:
A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], implying that this is the range where there is no mass imbalance,

C: Yonetsu teaches that the concave portion can have a depth smaller in comparison to the convex portion’s height ([0037]), 
	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the bottom surface of the concave portion be lower than the reference surface, and, at a maximum depth portion of the concave portion, a gauge thickness of a sidewall rubber is defined that is not less than a gauge thickness of the sidewall rubber at a portion thereof other than the mark indicating portion based on the combined teachings of Zimmer and Yonetsu for the benefit of altering the prominence/visibility of the marking via changes in mark height. See Modified Figure 2D of Zimmer above for an example of the combined teachings of Zimmer and Yonetsu.
	Regarding claim 26, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally, given that:
A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], implying that this is the range where there is no mass imbalance,
B: Zimmer teaches the mark height range (from the sidewall portion (2)) of 0.1 to 2 mm ([0056]), overlapping the range taught in Yonetsu, and
C: Yonetsu teaches that the concave portion can have a depth smaller in comparison to the convex portion’s height ([0037]), 
	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the bottom surface of the concave portion be lower than the reference surface but above the sidewall surface based on the combined teachings of Zimmer and Yonetsu along with Muhlhoff for 
	Regarding claim 27, modified Zimmer teaches all limitations of claim 1 as set forth above. Additionally, given that:
A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], implying that this is the range where there is no mass imbalance,
B: Zimmer teaches the mark height range (from the sidewall portion (2)) of 0.1 to 2 mm ([0056]), overlapping the range taught in Yonetsu, and
C: Yonetsu teaches that the concave portion can have a depth smaller in comparison to the concave portion’s height ([0037]), 
	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the bottom surface of the concave portion be lower than the reference surface, and, at a maximum depth portion of the concave portion, a gauge thickness of a sidewall rubber is defined that is not less than a gauge thickness of the sidewall rubber at a portion thereof other than the mark indicating portion based on the combined teachings of Zimmer and Yonetsu along with Muhlhoff for the benefit of altering the prominence/visibility of the marking via changes in mark height. See Modified Figure 2D of Zimmer above for an example of the combined teachings of Zimmer and Yonetsu.
	Regarding claim 28, modified Zimmer teaches all limitations of claim 24 as set forth above. Additionally, given that:
A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], implying that this is the range where there is no mass imbalance,

C: Yonetsu teaches that the concave portion can have a depth smaller in comparison to the convex portion’s height ([0037]), 
	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the bottom surface of the concave portion be lower than the reference surface, and, at a maximum depth portion of the concave portion, a gauge thickness of a sidewall rubber is defined that is not less than a gauge thickness of the sidewall rubber at a portion thereof other than the mark indicating portion based on the combined teachings of Zimmer and Yonetsu for the benefit of altering the prominence/visibility of the marking via changes in mark height. See Modified Figure 2D of Zimmer above for an example of the combined teachings of Zimmer and Yonetsu.
	Regarding claim 29, modified Zimmer teaches all limitations of claim 26 as set forth above. Additionally, given that:
A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], implying that this is the range where there is no mass imbalance,
B: Zimmer teaches the mark height range (from the sidewall portion (2)) of 0.1 to 2 mm ([0056]), overlapping the range taught in Yonetsu, and
C: Yonetsu teaches that the concave portion can have a depth smaller in comparison to the concave portion’s height ([0037]), 
	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the surface of the concave portion be lower than the reference surface, and, at a maximum depth portion of the concave portion, a gauge thickness of a sidewall rubber is defined that is not less than a gauge thickness of the sidewall rubber at a portion thereof other than the mark indicating portion 
Regarding claim 32, modified Zimmer teaches all limitations of claim 2 as set forth above. Additionally Muhlhoff teaches that the mark indicating portion (Fig 7, “surface” (30)) can be provided with a plurality of small protruding portions ("protruding elements" (401)) on either the reference surface or the surface of each mark, and each of the small protruding portions has a maximum diameter in a range of from 50 to 1000 micro meters ([0098]) and a protruding height in a range of from 50 to 1000 micro meters ([0029]), and a distance between centers of a pair of the small protruding portions adjacent to each other is in a range of from 200 to 1000 micro meters ([0029, 0098]).
	Regarding claim 33, modified Zimmer teaches all limitations of claim 2 as set forth above. Additionally, Yonetsu teaches that the depth of the concave portion at the maximum depth portion from the reference surface is in a range of from 0.8 to 1.2 times a height of the convex portion at a maximum height portion thereof from the reference surface ([0037]].
	Regarding claim 34, modified Zimmer teaches all limitations of claim 25 as set forth above. Additionally, Zimmer teaches that the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion at a constant height and a surface of the base portion forms the reference surface (“raised area” (6A), Fig 2D).
	Regarding claim 35, modified Zimmer teaches all limitations of claim 25 as set forth above. Additionally Muhlhoff teaches that the mark indicating portion (Fig 7, “surface” (30)) can be provided with a plurality of small protruding portions ("protruding elements" (401)) on either the reference surface or the surface of each mark, and each of the small protruding portions has a maximum diameter in a range of from 50 to 1000 micro meters ([0098]) and a protruding height in a range of from 50 to 
	Regarding claim 36, modified Zimmer teaches all limitations of claim 2 as set forth above. Modified Zimmer does not expressly disclose the shape of the contour of the base portion being ragged. However, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant (see MPEP 2144.04). In the instant case, the ragged contour is considered to be a matter of design choice.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US20060032569) in view of Yonetsu (US20180099530).
	Regarding claim 30, Zimmer (Fig 2A,-D) discloses a tire comprising a sidewall portion (“sidewall portion” (2)) provided with a mark indicating portion (“raised area” (6a)) having a plurality of marks (“indicia” (4)), wherein
a reference surface provided on a surface of the sidewall portion and the marks formed on the reference surface (“raised area” (6a), Fig 2D),
and the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion (“scuff rib” (8), Fig 2D, [0054]).
	While Zimmer (outside of disclosing that the marks could take a variety of shapes ([0015]) and be raised from the tire surface ([0001]) does not explicitly disclose that a surface of each mark is inclined in a tyre radial direction with respect to the reference surface, each mark is provided with a concave portion in which a surface thereof is lower than the reference surface and a convex portion in which a surface thereof is higher than the reference surface, the concave portion is arranged on one side in the tyre radial direction and the convex portion arranged on the other side in the tyre radial direction, it 
A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm in  [0037], implying that this is the range where there is no mass imbalance,
B: Zimmer teaches the mark height range (from the sidewall portion (2)) of 0.1 to 2 mm ([0056]), overlapping the range taught in Yonetsu, and
C: Yonetsu teaches that the concave portion can have a depth smaller in comparison to the convex portion’s height ([0037]), 
	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the bottom surface be above the sidewall surface based on the combined teachings of Zimmer and Yonetsu for the benefit of altering the prominence/visibility of the marking via changes in mark height. See Modified Figure 2D of Zimmer above for an example of the combined teachings of Zimmer and Yonetsu.
	Regarding claim 31, Zimmer (Fig 2A,-D) discloses a tire comprising a sidewall portion (“sidewall portion” (2)) provided with a mark indicating portion (“raised area” (6a)) having a plurality of marks (“indicia” (4)), wherein

and the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion (“scuff rib” (8), Fig 2D, [0054]).
	While Zimmer (outside of disclosing that the marks could take a variety of shapes ([0015]) and be raised from the tire surface ([0001]) does not explicitly disclose that a surface of each mark is inclined in a tyre radial direction with respect to the reference surface, each mark is provided with a concave portion in which a surface thereof is lower than the reference surface and a convex portion in which a surface thereof is higher than the reference surface, the concave portion is arranged on one side in the tyre radial direction and the convex portion arranged on the other side in the tyre radial direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to shape the marks as such, as Yonetsu, which is within the tire sidewall art, teaches (Fig 9-10) that the marks (“mark” (14)) can have surfaces inclined in a tyre radial direction with respect to reference surface and can comprise of a concave portion arranged on one side in the tyre radial direction in which a surface thereof is lower than the reference surface (at "inner-peripheral-side end portion" (14B), Fig 9-10)  and a convex portion arranged on the other side in the tyre radial direction in which a surface thereof is higher than the reference surface (at "outer-peripheral-side end portion" (14A), Fig 9-10) for the benefit of increasing visibility of the mark ([0052], [0039]). Furthermore, given that:
A: Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], implying that this is the range where there is no mass imbalance,
B: Zimmer teaches the mark height range (from the sidewall portion (2)) of 0.1 to 2 mm ([0056]), overlapping the range taught in Yonetsu, and

	it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the bottom surface of the concave portion be lower than the reference surface, and, at a maximum depth portion of the concave portion, a gauge thickness of a sidewall rubber is defined that is not less than a gauge thickness of the sidewall rubber at a portion thereof other than the mark indicating portion based on the combined teachings of Zimmer and Yonetsu for the benefit of altering the prominence/visibility of the marking via changes in mark height. See Modified Figure 2D of Zimmer above for an example of the combined teachings of Zimmer and Yonetsu.

Double Patenting
Applicant is advised that should claims 24, 25 and 28 be found allowable, claims 26, 27, and 29 (respectively) will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Zimmer does not teach the concavity of the mark as it is being built in layers nor teaches having the mark at an angle. As previously stated in the argument section in the office action filed on 14 October 20201, Examiner notes that Zimmer is not being relied upon for its teaching of how the mark is manufactured or the angle that the mark is oriented; it is relied upon for its teaching 
Applicant argues that Zimmer does not teach that the ribs are surrounding the mark. As previously stated in the argument section in the office action filed on 14 October 20201, Examiner disagrees, noting that Zimmer explicitly discloses that the scuff rib (8) surrounds the raised indicia (4) in [0054].
Applicant argues that Yonetsu doesn’t teach the mark having a flat surface over an entire radial length thereof. Examiner disagrees, noting that Yonetsu explicitly teaches that the mark can be formed as a planar surface, which is flat ([0042]), and that this teaching can be applied to many of the embodiments taught by Yonetsu, including the fourth embodiment shown in Fig 9-10.
Applicant argues that Yonetsu does not teach having a surface of the mark being inclined in the radial direction , as Fig 16 and 17 of Yonetsu show the mark being inclined in the tire circumferential direction. Examiner disagrees, noting that Fig 9 and 10 show the mark being inclined in the tire radial direction and capable of having a planar surface, including a flat one (see previous paragraph).
Applicant argues that Yonetsu does not teach having a concave and a convex portion of each mark to have different depths/heights (respectively) for the sake of mass balance. Examiner disagrees, noting that Yonetsu explicitly teaches that the volume of the concave portion (which includes its depth) and the volume of the convex volume (which includes its height) do not have to be equal and can fall in a range both above and below equality ([0037]) while still minimizing mass imbalance.
Applicant argues that Yonetsu would teach away from the use of protruding ribs around the mark to avoid mass imbalance. Examiner disagrees, noting that, as previously stated in the office action filed on 14 October 2021, Yonetsu teaches away from “excessively large” mark heights ([0005]) to avoid mass imbalances and specifies a desired mark height being in the range of 0.3 to 1.5 mm [0037], 
Applicant argues that the teachings of Muhlhoff would not be combinable with Yonetsu as the protruding portions of Muhlhoff on the mark surface would cause a mass imbalance. Examiner disagrees, noting that Yonetsu explicitly teaches that the mark surface can have protrusions on the mark surface (Fig 19)
Applicant argues that the protruding elements of Muhlhoff are not random because they can be arranged to form a coded matrix symbol and therefore is not truly random. Examiner disagrees, noting the Muhlhoff explicitly teaches that the protruding elements can have “variable distance between protruding elements. That makes it possible to create randomness in the texture, which in turn makes it possible to make these elements less visible” ([0110]). Thus, Muhlhoff teaches that the visibility of the mark can be modified by adding randomness to the positioning of the protruding portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US20080283169) teaches that the arrangement of protrusions (“projecting portions” (22)) on a tire side wall indicia can be random to adjust the light reflectiveness of the marking ([0122]). Paturle (US20090218019) teaches the use of projections in the form of tufts (21) with set heights and diameters ([0031]) to form highly visible patterns ([0008-9]). Wallet (US20060254689) teaches that a mark indicating portion (Fig 4, area comprising of “ridges” (4320) with “lettering” (4330b)) can be surrounded by a rib (“band edge surfaces” (4310)) to enhance legibility of the marks ([0054]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749